05/04/2020

     URICINAL                                                                               Case Number: DA 20-0186




                 IN THE SUPREME COURT OF THE STATE OF MONTANA
                    THE OFFICE OF THE CLERK OF SUPREME COURT
                            HELENA,MONTANA 59620-3003

                                         Supreme Court No.
                                            DA 20-0186                             FILED
JACOB SMITH,                                                                      MAY 0 4 2020
                                                                               Bovven Greenwood
                                                                             Clerk of Supreme Court
            Plaintiff and Appellant,                                            State of Montana



      v.                                                                 GRANT OF EXTENSION

MICHAEL ROOPE,

            Defendant and Appellee.

        Pursuant to authority granted under M.R. App.P. 26(1), Appellant is given an extension oftime
until June 1, 2020,to prepare, file, and serve the Appellant's brief.

DATED this May 4, 2020



                                                                     Bowen Greenwood
                                                                     Clerk ofthe Supreme Court




c:     Jacob Smith, Michael Roope, Michael Donahoe




           PO BOX 203003•HELENA MT•59620-3003•TELEPHONE:(406)444-3858•FAX:(406)444-5705